307 N.Y. 679 (1954)
Edythe C. Bailey et al., Individually and as Members of American Society for the Prevention of Cruelty to Animals, Appellants,
v.
American Society for the Prevention of Cruelty to Animals, Respondent.
Court of Appeals of the State of New York.
Argued April 21, 1954.
Decided June 3, 1954
David M. Engelson for appellants.
John C. Crawley and Howard B. Nichols for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed, with costs; no opinion.